Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.       This office action is based on the reply was filed on 03/02/2021 and examiner telephonic interview between applicants’ agent, Mr.  Dmitry Andreev (Reg. No. 57,428), and Examiner Duy Khuong Nguyen AU2199 to discuss compact prosecution base on new prior art Stellar.  The Office suggested applicants to move claim 5 and 21 into independent claim 1, to move claim 12 and 22 into independent claim 8 and to move claim 12 and 23 into independent claim 15.    The agreement reached by both parties on 03/24/2021.  Claims 2, 5, 9, 12, 16 and 21-23 have been canceled.  Claims 1, 3, 6-8, 10, 13-15, 17 and 19-20 are allowable subject matter.
CLAIM'S AMENDMENT
3.       An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

4.       Authorization for this examiner’s amendment was authorized by Dmitry Andreev (Reg. No. 57,428).

IN THE CLAIMS:
5.       This listing of claims will replace all prior versions, and listings of claims in the application.
Cancel claims 2, 5, 9, 12, 16 and 21-23; 
b.	Please amend Claims 1, 6-8, 13-15 and 19-20 according to the Office Action Appendix file “OA.APPENDIX”.
Reasons For Allowance
6.	The closest prior art of record neither anticipates nor renders obvious the pending claims.  More specifically for independent claim 1, independent claim 8 and independent claim 15, the closest prior art of records, do not disclose nor in combination with other prior art of record render obvious the claimed 
“receiving, by a processing device, a source code comprising one or more references to a run-time variable;
receiving metadata provided by a markup in the source code, wherein the metadata comprises a compiler-internal variable that specifies a run-time value of the run-time variable, wherein the run-time value determines an outcome of evaluating a conditional expression referencing the run-time variable; [[and]]
identifying, at compile time, by evaluating the conditional expression based on the run-time value of the run-time variable, a reachable section of the source code; 
injecting the run-time value of the run-time variable into the source code; and
compiling the reachable section of the source code.”
Therefore, the prior art of made of record does not teach or fairly suggest the combination of claimed elements as recited in independent claim 1, 8 and 15.  The dependent claims 3, 6-7, 10, 13-14, 17 and 19-20 being definite, further limiting, and fully enabled by the specification are also allowed.   Any comments considered necessary by applicants must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason For Allowance”. 

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139.  The examiner can normally be reached on M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUY KHUONG T NGUYEN/Primary Examiner, Art Unit 2199